Citation Nr: 0528494	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  05-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right hip.  

3.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the left knee. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In October 2005, the Board granted the motion for advancement 
on the docket based on the veteran's age.  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2005); 38 C.F.R. § 20.900(c) 
(2004).  

In a September 2005 statement, a claim of entitlement to a 
total disability rating based on individual unemployability 
was raised.  This claim has not been developed for appellate 
review, and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


The veteran was afforded a VA telemedicine examination on 
March 5, 2005, in order to assess the current severity of his 
knee and right hip disabilities.  First, it is noted that the 
VA compensation examination did not include a physical 
evaluation, to include range of motion testing.  Second, 
little more than subjective complaints were recorded in the 
report.  (Although subjective complaints are for the Board's 
consideration, objective findings are critical in order to 
properly apply the rating criteria.)

In recognition of the deficiencies of the March 5, 2005, VA 
examination and to ensure that the medical evidence of record 
adequately reflected the current severity of the veteran's 
orthopedic disabilities, the RO scheduled the veteran for 
another VA examination on March 15, 2005, which was canceled.  
The reason for the cancellation is unclear.  Another 
examination was scheduled for April 15, 2005.  The veteran 
did not keep that appointment, reporting that he was in too 
much pain to travel to Omaha.  (The Board acknowledges that 
Omaha is a long distance from the veteran's home in Ord.)  He 
did, however, indicate that he was capable of traveling a 
shorter distance to Grand Island or to another local facility 
for additional testing.  The RO made an attempt to 
accommodate the veteran's request but was unsuccessful in 
scheduling further testing at Grand Island. 

The Board will give the veteran another opportunity to 
present for a VA compensation examination.  As it did before, 
the  RO should attempt to accommodate the veteran in 
scheduling this examination.  

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of his claim for increase.  See 38 C.F.R. § 3.655(b) 
(2005).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id. If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of such examination sent to him by the 
pertinent VA medical facility. 

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following actions: 

1.  The veteran should be contacted and 
requested to provide the names, addresses and 
approximate dates of treatment for any health 
care providers, VA or non-VA, which have 
treated him for knee and/or right hip 
problems and which have not already been made 
part of the record.  After the releases are 
signed, the RO should obtain and associate 
with the claims folder all of the veteran's 
treatment records.  All attempts to procure 
records should be documented in the file.  If 
the RO cannot obtain the records, a notation 
to that effect should be inserted in the 
file.  The veteran should be informed of 
failed attempts to procure records in order 
that he be provided the opportunity to submit 
any records.

2.  The RO should make arrangements for the 
veteran to be afforded an orthopedic 
examination to determine the current nature 
and extent of his service-connected (a) left 
knee disability, (2) right knee disability, 
and (3) right hip disability.  Attempts 
should be made to accommodate the veteran 
when scheduling this examination.  The claims 
folder must be sent to the examiner for 
review.  The examiner must document in the 
examination report that a review of the 
claims folder was conducted.  The examiner 
should provide diagnoses of all disabilities 
of the veteran's right knee, left knee, and 
right hip.  Such tests as the examining 
physician deems appropriate should be 
performed.  These tests should include a 
complete test of the range of motion of both 
knees and the right hip.  Based on the 
results of the examination, a review of the 
medical evidence of record, and sound medical 
principles, the examination report should 
include responses to the following medical 
questions:

i.  What is the range of motion of the 
veteran's right and left knee in terms of 
flexion and extension in number of degrees?  
What is range of motion of the right hip in 
terms of flexion, extension, adduction, and 
abduction in number of degrees?

ii.  Is there recurrent subluxation or 
lateral instability of the right knee?  Left 
knee?  If there is, can such recurrent 
subluxation or lateral instability be 
described as slight, moderate, or severe?  

iii.  Does the veteran's right knee, left 
knee, or right hip exhibit weakened movement, 
excess fatigability, incoordination, or pain 
on use?  These determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to these 
symptoms?

iv.  Does pain significantly limit functional 
ability during flare-ups or when the right 
knee, left knee, or right hip is used 
repeatedly over a period of time (these 
determinations should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups)?

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  All findings should be 
set forth in detail.  

3.  The veteran must be properly informed of 
his scheduled VA examination, and he should 
be given notice of the consequences of 
failure to report for the examination, 
including an explanation of the provisions of 
38 C.F.R. § 3.655.  If the veteran does not 
report for the examination, the claims folder 
should include clear documentation of his 
failure to report, including a statement as 
to whether he failed to appear without 
notice, or whether he requested cancellation 
or postponement and rescheduling of the 
examination.  38 C.F.R. § 3.655 (2005).  

4.  Then, the RO should re-adjudicate the 
veteran's claims in light of all relevant 
evidence and pertinent legal authority.  
Particular consideration is to be given to 
the provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that were 
noted in this REMAND.

5.  If any determination remains adverse to 
the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
final appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


